Citation Nr: 1607507	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a bunionectomy and osteotomy, provided by the VA Medical Center staff in Chicago, Illinois, in December 1982.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran requested a Board hearing at the RO via his formal appeal (VA Form 9) dated August 18, 2012.  A Board hearing was scheduled for February 2016.  The Veteran failed to report for his scheduled hearing.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  The Veteran underwent a bunionectomy on his right metatarsal phalangeal joint (MPJ) at the Chicago VA Medical Center (VAMC) in December 1982.

2.  Since that time, the Veteran reports sharp, chronic pain of the right foot, as well as daily stiffness, intermittent swelling, and intermittent numbness.

3.  The weight of the evidence is against a finding that it is at least as likely as not any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment.

4.  The weight of the evidence is against a finding that it is at least as likely as not any additional disability was an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a bunionectomy and osteotomy, right MPJ, as a result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Medical records pertinent to the Veteran's claim have been obtained, and the Veteran has not identified any outstanding medical records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary in order to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, an April 2010 VA examination report has been associated with the file which discussed all applicable medical principles relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue.  Moreover, the Veteran has not objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard.


Entitlement to compensation under 38 U.S.C. § 1151

In this case, the Veteran underwent a bunion operation at the Chicago VAMC in December 1982.  Unfortunately, per the Veteran, pain in the right foot has persisted following the operation.  According to the April 2010 VA examination report, such residuals were significant following a resection of most of the first metatarsal, to include a shortening of the first ray and significant malalignment of the lesser toes associated with abnormal weight-bearing.  The Veteran contends that VA care and the surgery were essentially negligent, which led to current problems affecting his right foot.

The procedure in question was a Wilson/Silver bunionectomy which involved an osteotomy (bone of the large toe was shortened to change its alignment, presumably to correct a hallux valgus deformity).  Per the VA examiner of record, such procedure was common in the 1980s to address such a condition.  Lesser toe surgery was performed at the same time (fifth proximal phalanx).

There are essentially two questions that ultimately need to be answered in this case.  First, VA must examine whether the Veteran has an additional disability that was "caused" by the VA care.  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care to the Veteran's condition after such care has stopped.  Actual causation is required, meaning the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care and that the Veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(b) (2015).  

Second, it must be shown either A) that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment; or B) that the additional disability was an event not reasonably foreseeable.  An event not reasonably foreseeable is to be based in each claim on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 U.S.C.A. § 1151 (West 2014).

Aside from the operative report itself, which noted that the Veteran ambulated out of the surgical theater in apparently good condition following these procedures, the most significant evidence of record is the April 2010 VA examination report.  Following objective testing, the examiner diagnosed the Veteran with residuals of right foot surgery which may include tenderness, limitation of motion, shortening of the first ray, a flail MTP joint, medial deviation of all lesser toes, and a hammering fifth toe.  While these and other right foot symptoms were documented, it is unclear from the report as to which may be a direct result of the Veteran's right foot procedures in 1982.  However, such a determination is not essential in reaching a disposition in this case.

Were the Board to accept that each of these current manifestations of the right foot were related to the 1982 procedures, and thus conceding the first prong necessary to establish the §1151 claim at issue, the VA examiner did not opine that any such residuals, to include osteomyelitis of the right first metatarsal (which occurred at some point following the procedures) was unforeseeable, or the result of VA negligence, explaining that even osteomyelitis, which may have developed as a result of a postoperative wound infection, would remain as a recognized complication of this operative procedure.  To that point, the examiner noted that a wound infection at the time of the procedures in question (1980s) would more likely result in chronic osteomyelitis than would be seen today.  Yet, even now, such an occurrence takes place more than three percent of the time.  In general, per the examiner, the only instance in which a postoperative infection could be attributed to a violation of the standard of care is where there is an obvious breach in aseptic technique.  However, he concluded that such was not the case here.

The original operative report indicated that the Veteran failed to respond to extensive conservative care and had experienced disabling symptoms, suggesting to the examiner that the indications for surgery were clear.  A thorough review of said report certainly suggested that the procedure was carried out in an appropriate fashion.  Though initial postoperative notes were difficult to decipher, they were nonetheless consistent with a normal postoperative course.  While additional surgical intervention was documented in September 1983, it was unclear as to what procedure was performed.  No documents in that period referenced an infection.  The first such reference was within the last year, and simply noted that the Veteran had a history of osteomyelitis of the right first metatarsal, which occurred sometime following the 1982 procedures.  Per the examiner, it was entirely unclear as to whether the infection/osteomyelitis was a result of surgery or an independent event.

The examiner went on to state that the Veteran's foot condition is considerably worse than one would expect from a typical recovery from bunion surgery, however, ALL operative procedures are subject to having unsatisfactory/poor results [emphasis in original].  The examiner asserted that, even if one would concede that the Veteran's condition was worsened as a result of the procedures performed in 1982, there is NO evidence that the standard of care was not met [emphasis in original].  Instead, it was more likely than not that the additional disability did NOT result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the attending VA personnel [emphasis in original].  Rather, it is more likely than not that the additional disability was the result of a recognized/unavoidable surgical complication.  

As such, the Board can only conclude that the evidence does not support the Veteran's contention that his right foot conditions were the result of negligence by VA in providing the Veteran's medical care in December 1982.  It is the responsibility of medical professionals, not the Board, to assign medical diagnoses based upon all the pertinent medical evidence, including signs and symptoms and laboratory testing, as appropriate.   Here, the evidence establishes that standard practices were followed before, during, and after the Veteran's bunion surgery.

As a layperson with no demonstrated medical expertise, the Veteran is not competent to render a complex medical opinion as to the ultimate cause of his right foot problems or to weigh in on the standard of care for foot surgery.  Although there is no categorical requirement of "competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis, more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007)).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Id.   As such, to the extent that the Veteran believes that his current right foot problems are the result of negligence on the part of VA, he lacks the medical expertise to competently provide such evidence of record.  Nevertheless, given the location of his symptoms and the allegations he made with regard to his bunion surgery, an expert medical opinion was obtained which thorough and directly addressed the requisite medical questions in this case.

As described, there is simply no medical evidence to show that the Veteran's right foot pain, and other current diagnoses of record, are in any way the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in providing care to the Veteran.  As set forth above, merely showing that the Veteran received care and that he has an additional disability does not establish cause.  38 C.F.R. § 3.316(c).  

Finally, the evidence does not support in any way that any current residuals of a right foot procedure were not reasonably foreseeable, and the Veteran has not suggested that he did not consent to the surgery.  

In summary, none of the elements which form a successful claim for benefits under 38 U.S.C.A. § 1151 are shown here.  The preponderance of the evidence is against the claim and VA compensation benefits for residuals of a right foot procedure performed in December 1982 is denied.


ORDER

Compensation under 38 U.S.C. § 1151 for residuals of a bunionectomy and osteotomy, provided by the VA Medical Center staff in Chicago, Illinois, in December 1982 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


